 

 

 

 

UNITED STATES DISTRICT COURT

Defendants.

SOUTHERN DISTRICT OF NEW YORK On |
Ree ee ee eee ee ee eee ee ee ee ee ee ee eee et ee ee x Looe i eet ORION NI Ne -
SCHNEIDER et al., ~~
ORDER
Plaintiffs,
02 Civ. 7209 (GBD) (SN)
-against- ;
AL QAEDA ISLAMIC etal.,
ee ea ee rey x

GEORGE B. DANIELS, United States District Judge:

On February 5, 2020, the Ashton and Schneider Plaintiffs moved this Court to issue, infer alia,
(1) solattum damages to the families of certain decedents, (2) pain and suffering awards to the estates
of certain decedents. (02 Civ. 7209, ECF No. 44.) Plaintiffs’ proposed order of final judgment
attaches Exhibit A, which lists immediate family members to decedents who have moved this Court
to grant to them solatium damages.

Previously on September 23, 2019, Magistrate Judge Netburn held a telephone conference
with plaintiffs, Defendant Dubai Islamic Bank, and Defendant Kingdom of Saudi Arabia, during
which she explained to the parties that it is not a “legally proper position” for claimants to obtain
judgments when they are not plaintiffs to the case. (See Tr. of Sept. 23, 2019 Telephone Conference
at 3:16-22.)

The following individuals appear not to be eligible for recovery because they are not named
Plaintiffs to this case: (1) Gladys Rodriguez, (2) Gladys Mendez-Rodriguez, (3) Gerard Baptiste,
(4) Debora Ann Crisman, (5) Jonathan Connors, (6) James Connors, (7) Sabrina Dimino, (8) Gigi

Dimino-Eber, (9) Amber Salcedo, (10) Kalya Salcedo, (11) Markos Salcedo, (12) Melody Ann
 

Case 1:02-cv-07209-GBD-SN Document 51 Filed 09/15/20 Page 2 of 2

Salcedo, (13) Rachel Schneider, (14) Jake Schneider, and (15) Sophie Schneider each appear not to
be eligible for recovery because they are not named plaintiffs to the case. The plaintiffs are therefore
directed to either (1) file a Notice of Amendment, adding these individuals as plaintiffs to the case,
or (2) if either individual is in fact a named plaintiff, identify with specificity where her name can be
found on the docket, in the Complaint, or in the Notice of Amendment.

Additionally, Plaintiffs list (1) Gladys Mendez-Rodriguez, (2) Olga Mendez, (3) Juan
Mendez, and (4) Gary Baptiste as half-siblings to decedents. Requests for damages for step relatives
must be presented to this Court, along with sworn declarations, pursuant to the framework set forth
in Hoglan I, (03 MDL 1570, ECF No. 3363), and later adopted by Hoglan II, (03 MDL 1570, ECF
No. 3384).

Finally, Daniel Crisman, listed as a decedent in this case, is not identified by name on either
the 9/11 multidistrict litigation docket or the member case docket. Because this Court cannot identify
whether Mr. Crisman is represented by a plaintiffin this case, Plaintiffs are hereby directed to file an
amended exhibit indicating the name of the individual plaintiff—who must be identified by name on
the docket—representing Mr. Crisman.

Plaintiffs should take these steps and submit a letter apprising this Court of the individual’s

respective statuses no later than Tuesday, September 22, 2020.

Dated: September 15, 2020
New York, New York
SO ORDERED.

'QRG

. DANIELS
hited States District Judge

 

 
